Citation Nr: 1311450	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum.  

2.  Entitlement to service connection for a bump on the right side of the chest.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service with the Merchant Marines from July 17, 1945 to August 15, 1945, with additional unverified service with the Merchant Marines.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In August 2011, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board and he was offered the opportunity for a second Board hearing, which the Veteran declined.

In an October 2011 decision, the Board reopened the Veteran's previously denied claims and remanded the reopened claims for additional development.  The Board notes that the Veteran's claim was reopened in part due to the receipt of service personnel records.  When the new evidence received includes official service personnel records that existed and had not been associated with the claims file when VA first decided the claim, the previous claim is considered not final and should be reconsidered on the merits.  See 38 C.F.R. § 3.156(c).  Therefore, the issue is on appeal from the March 2002 rating decision.   

The issues were remanded for further development in November 2012 to afford the Veteran with VA examinations and nexus opinions for each disability on appeal.  The Veteran was afforded VA examinations in December 2012 and January 2013.  The examiners provided the requested opinions.  Additionally, all VA treatment records were associated with the claims file.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's injury that resulted in sleep apnea and a skin bump occurred in October 1945 while serving with the Merchant Marines, after his period of active service, for which the Veteran is not eligible to receive compensation benefits.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum, have not been met.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2012).

2.  The criteria for service connection for a bump on the right side of the chest have not been met.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

	Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated December 2001 and July 2007 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in December 2001 prior to the initial unfavorable decision in March 2002.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the July 2007 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service personnel records, VA examination reports, VA treatment records, and lay evidence.  The Board acknowledges that the Veteran's service treatment records are limited.  The Veteran's service treatment records are not associated with the claims file and are missing or were destroyed in a 1973 fire at the National Personnel Records Center.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in December 2012 and January 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the bases of the prior determinations and the elements that were lacking to substantiate the new and material claims; however, as the new evidence involved service personnel records, the issues are ones of service connection.  The VLJ did not address the March 2002 service connection denial.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection - Sleep Apnea and Skin

The Veteran stated in July 1999 and November 2012 statements, as well as the July 2008 hearing, that he broke his nose after leaving Yokohana in October 1945.  In the January 2013 VA examination, the Veteran again noted that he injured his nose during an accident in October 1945.  

Regarding the Veteran's skin bump, he consistently claims that the disability manifested after the Veteran's injury that resulted in his broken nose.  He states that the injuries occurred simultaneously in October 1945.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces.

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  Service outside of those dates is not qualifying service except for consideration of travel time.  See Pacheco v. West, 12 Vet. App. 36 (1998).

Here, the evidence, to include the Veteran's own statements, shows that the injury resulting in the Veteran's sleep apnea and skin bump occurred in October 1945, after the Veteran's active service.  Although the Veteran may have served in the Merchant Marines at that time, that period does not qualify as active service and the Veteran may not be service-connected for any disability incurred during that time.  

The Board is sympathetic to the appellant's situation.  However, under the current laws and regulations his service in the Merchant Marine does not qualify him for status as a veteran for compensation purposes after August 1945.  As discussed above, he has not submitted any evidence of qualifying service during the period in which the injury was incurred.  The Board is bound by the laws and regulations of the VA.  38 U.S.C.A. § 7104.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  As the appellant has not been found to have had qualifying military service at the time of the injury, he is not entitled to compensation benefits as a matter of law, and his claim for service connection for a sleep apnea and a skin bump must be denied.


ORDER

Entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum, is denied.  

Entitlement to service connection for a bump on the right side of the chest is denied.  


REMAND

The Board notes that the Veteran stated during the July 2008 hearing before a decision review officer that his back disability occurred in 1950.  The Veteran testified that he brought over troops and ammunition on the two trips that he made.  During the November 2008 Board hearing, the Veteran noted being injured coming back after the war in September 1945 or later; however, he did note a sprain due to a fall in March or April of 1945.  He was laid up for two days.  He also reported a back injury in 1952 in Korea.  During the December 2012 VA examination of the back, the Veteran reported that the injury occurred in 1952 while onboard a ship, but did not mention the March or April 1945 injury.  

As the Veteran noted the prior fall during a time period that the Merchant Marines were considered active service, the Board finds that an additional VA opinion is necessary to address this specific contention.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to verify any Merchant Marine service prior to July 1945.  All attempts to verify this information should be documented in the claims file. 

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the claims file should be returned to the December 2012 VA examiner, or another appropriate examiner, to provide an addendum opinion as to whether it is at least as likely as not that any currently diagnosed back disability is related to or had its onset during or was caused by service, specifically the March or April 1945 fall and subsequent sprain.  For the purpose of this examination only, the examiner should assume as true that the Veteran fell in March or April of 1945 about fifteen or twenty feet and landed on a tarp.  He was diagnosed with a sprain and laid up for two days at most.  The examiner should also consider the Veteran's subsequent fall and injury in providing an opinion.  

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


